Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 04/28/2021. Claims 1, 12, 23 have been amended. Claims 1-6, 8-17, 19-23, 36-37, 39-42 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-17, 19-23, 36-37, 39-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 12 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 23 is drawn to a method which is within the four statutory categories (i.e., method).
Independent claim 12 (which is representative of independent claims 1, 23) recites obtain a data set for each of a plurality of patients, the data set being an electronic longitudinal data set, the data set being a part of data sets associated with the plurality of patients, wherein each data set comprises a plurality of measurement values corresponding to a metric, wherein each measurement value is associated with a respective time point that is specific to the measurement value, the time point being one of a plurality of time points associated with the plurality of measurement values; and perform an…process to automatically determine a medical diagnosis for a patient of a plurality of patients, wherein the…process comprises: 
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “computer system” (claim 1), “computing apparatus” (claim 12), “data processing apparatus” (claim 23), the claim encompasses helping a user (i.e., clinician) follow rules or instructions to diagnose a patient, which is described as human activity on page 5, lines 5-14 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., computer system, unsupervised machine learning) to perform the abstract idea. Claim 12 recites additional elements (i.e., computing apparatus, unsupervised machine learning) to perform the abstract idea. Claim 23 recites additional elements (i.e., non-transitory computer readable medium storing instructions, data processing apparatus comprising at least one programmable processor, unsupervised machine learning) to perform the abstract idea. Looking to the 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computer system, computing apparatus, non-transitory computer readable medium storing instructions, and data processing apparatus comprising at least one programmable processor) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-6, 8-11, 13-17, 19-22, 36-37, 39-42 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-6, 8-11, 13-17, 19-22, 36-37, 39-42 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor et al. (U.S. Patent App. Pub. No. US 2015/0272500 A1, hereinafter referred to as "Kan-tor") in view of Schaible (U.S. Patent App. Pub. No. US 2014/0081103 A1).
Regarding (currently amended) claim 1, Kan-tor teaches a method of automated medical diagnosis, the method comprising: 
obtaining a data set for each of a plurality of patients, the data set being an electronic longitudinal data set, the data set being a part of data sets associated with the plurality of patients, each data set comprising a plurality of measurement values corresponding to a metric (Kan-tor: ¶ 0031-0032; ¶ 0038-0039; ¶ 0091), each measurement value being associated with a time point that is specific to the measurement value, the time point being one of a plurality of time points associated with the plurality of measurement values (Kan-tor: ¶ 0032, i.e., “this "additional" data may be updated repeatedly, perhaps at pre-defined intervals (e.g., weekly or monthly), a usage guideline (e.g., five time during the first week and bi-monthly thereafter), or irregularly (e.g., at a caregiver's discretion)”; ¶ 0081, i.e., “galvanic skin resistance (GSR) which may be repeatedly measured at a predefined repetition rate…skin resistance may be repeatedly measured at these given time points”; ¶ 0087, i.e., “the heart rate signal from the primary sensor may be segmented into time windows”; ¶ 0088, i.e., “the Respiratory signal may be segmented into time windows”); 
and performing, by the computer system, an unsupervised machine learning process (Kan-tor: ¶ 0079, i.e., “the computer, which is the learning processor, it may perform the learning algorithm”; ¶ 0090, i.e., Examiner interprets the machine learning process being unsupervised is not functionally related to the use of a machine learning process to perform the following operations (i.e., “aligning,” “selecting,” “determining,” “assigning”) and does not distinguish the claimed invention from the prior art. Kan-tor teaches “clustering methods such as vector quantization and guided learning, and may apply different methods known in the art to determine similarity such as Euclidean distance and Itakura distortion measure” to perform the aforementioned operations, which a person having ordinary skill in the art would have understood could be an unsupervised machine learning process) to automatically determine a medical diagnosis for a patient of a plurality of patients (Kan-tor: ¶ 0097-0098), wherein the unsupervised machine learning process comprises: 
arranging the data sets into two or more clusters (Kan-tor: ¶ 0090-0098), the arranging of the data sets comprising: 
aligning each data set in time according to the plurality of time points (Kan-tor: ¶ 0094, i.e., “a combination of a signal's values of each feature with a single value of each epidemiological feature is considered a single point at time t”); 
selecting a cluster center for each cluster, the cluster center being one of two or more cluster centers for the two or more clusters, each cluster center including a plurality of reference values (Kan-tor: figure 8.10, i.e., the “Learning processor” performs “Clusters generation & centroid production”; ¶ 0058, i.e., “include a set of centroids representing clusters data”; ¶ 0060, i.e., “the algorithm's output may include…a set of centroids”; ¶ 0091, i.e., “let us define C=[c.sub.1, . . . , c.sub.k] as the clusters…each of the centroids or clusters has a physiological type for it represents a homogenic group”; ¶ 0093-0094); 
determining a similarity between each data set and the plurality of reference values in each cluster center, the similarity being one of a plurality of similarities (Kan-tor: ¶ 0096, i.e., “the detection algorithm calculates the similarity measure, such as the Mahalanobis distance, from the point x.sub.t to each of the cluster's centroid c.sub.j”); 
(Kan-tor: ¶ 0097); and 
automatically determining the medical diagnosis for the patient of the plurality of patients based on proximity between the data set of the patient and the plurality of reference values of each cluster center (Kan-tor: ¶ 0097-0098).
Yet, Kan-tor does not explicitly teach, but Schaible teaches, in the same field of endeavor,
iteratively, for a plurality of iterations (Schaible: ¶ 0037-0038): 
re-aligning one or more of the data sets in time, wherein re-aligning one or more of the data sets comprises shifting the plurality of time points of each data set in time relative to the plurality of time points of another data set (Schaible: figure 3d, i.e., measurement “O2” belongs to “Group 2”; figure 3e, i.e., after an iteration, measurement “O2” belongs to “Group 1”; ¶ 0037, i.e., Examiner interprets the data set including a plurality of time points is not functionally related to the shifting of the time point associated with a data set relative to the time point associated with another data set and does not distinguish the claimed invention from the prior art. Schaible teaches moving measurement “O2” from starting the time period of “Group 2” (which also includes measurements “O3” and “O4”) to ending the time period of “Group 1” (which also includes measurement “O1”), which in the context of Kan-tor, a person having ordinary skill in the art would have understood could be shifting the plurality of time points of each data set relative to the plurality of time points of another data set; ¶ 0038), and 
subsequent to re-aligning one or more of the data sets in time: 
reselecting the cluster center for each cluster (Schaible: figure 3a, element 306, i.e., “recalculate the position of the K-centroids”; ¶ 0037-0038), 
determining an updated similarity between each data set and each cluster center, the updated similarity being one of a plurality of updated (Schaible: ¶ 0037, i.e., “the minimum distance from each data object to the centroids (including the new centroid K2') is calculated and the minimum distance is calculated from each object to the new centroid K2'”), and 
re-assigning each data set to the particular cluster based on the plurality of updated similarities (Schaible: ¶ 0037, i.e., “due to the minimum distance from O2 to centroid K1, O2 belongs to Group 1”), 
the plurality of iterations being executed until a stop criterion is met (Schaible: figure 3a, i.e., if “Yes” to “Are the recalculated positions of the K-centroids different?” then the process repeats at element 304, but if “No” then “Return” 310; ¶ 0038, i.e., “steps 304 and 306 are repeated until the centroids can no longer be relocated in order to meet the minimum distance rule”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the iterations of re-aligning the data sets, reselecting the cluster center, determining an updated similarity, and re-assigning the data sets until a stop criterion is met, as taught by Schaible, within the system of Kan-tor, with the motivation to “provide easy to understand information that assist in the decision making of the person” (Schaible: ¶ 0032).
Regarding (original) claim 2, Kan-tor and Schaible teach the method of claim 1, wherein at least one of the data sets has a different number of measurement values than other data sets (Kan-tor: ¶ 0032, i.e., “this "additional" data may be updated repeatedly, perhaps at pre-defined intervals (e.g., weekly or monthly), a usage guideline (e.g., five time during the first week and bi-monthly thereafter), or irregularly (e.g., at a caregiver's discretion)”; ¶ 0081, i.e., “galvanic skin resistance (GSR) which may be repeatedly measured at a predefined repetition rate…skin resistance may be repeatedly measured at these given time points”; ¶ 0087, i.e., “the heart rate signal from the primary sensor may be segmented into time windows”; ¶ 0088, i.e., “the Respiratory signal may be segmented into time windows”; ¶ 0091, i.e., “a combination of a signal's values of each feature with a single value of each epidemiological feature is considered a single training point…each point is the measured physiological values, the patient epidemiologic values & the physiological condition (healthy or the type of the physiological risk)”).
The obviousness of combining the teachings of Kan-tor and Schaible are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (previously presented) claim 3, Kan-tor and Schaible teach the method of claim 1, wherein each measurement value is associated with a respective reference time point (Kan-tor: ¶ 0032, i.e., “this "additional" data may be updated repeatedly, perhaps at pre-defined intervals (e.g., weekly or monthly), a usage guideline (e.g., five time during the first week and bi-monthly thereafter), or irregularly (e.g., at a caregiver's discretion)”; ¶ 0081, i.e., “galvanic skin resistance (GSR) which may be repeatedly measured at a predefined repetition rate…skin resistance may be repeatedly measured at these given time points”; ¶ 0087, i.e., “the heart rate signal from the primary sensor may be segmented into time windows”; ¶ 0088, i.e., “the Respiratory signal may be segmented into time windows”).
The obviousness of combining the teachings of Kan-tor and Schaible are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (original) claim 4, Kan-tor and Schaible teach the method of claim 3, wherein determining a similarity between each data set and each cluster center comprises determining similarities between measurement values of each data set to corresponding reference values of each cluster center (Kan-tor: ¶ 0096, i.e., “the detection algorithm calculates the similarity measure, such as the Mahalanobis distance, from the point x.sub.t to each of the cluster's centroid c.sub.j”).
The obviousness of combining the teachings of Kan-tor and Schaible are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (original) claim 5, Kan-tor and Schaible teach the method of claim 1, wherein the stop criterion comprises a threshold value associated with the similarity determination (Schaible: figure 3a, i.e., if “Yes” to “Are the recalculated positions of the K-centroids different?” then the process repeats at element 304, but if “No” then “Return” 310; ¶ 0038, i.e., “steps 304 and 306 are repeated until the centroids can no longer be relocated in order to meet the minimum distance rule”).
The obviousness of combining the teachings of Kan-tor and Schaible are discussed in the rejection 
Regarding (previously presented) claim 6, Kan-tor and Schaible teach the method of claim 1, wherein aligning each data set according to the plurality of time points comprises aligning a first measurement value of each data set according to a single time point within the plurality of time points (Kan-tor: ¶ 0094, i.e., “a combination of a signal's values of each feature with a single value of each epidemiological feature is considered a single point at time t”).
The obviousness of combining the teachings of Kan-tor and Schaible are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (previously presented) claim 8, Kan-tor and Schaible teach the method of claim 1, wherein the measurement values correspond to a biological metric of a particular patient of the plurality of patients (Kan-tor: ¶ 0031; ¶ 0091).
The obviousness of combining the teachings of Kan-tor and Schaible are discussed in the rejection of claim 1, and incorporated herein. 
Claims 9-10, 12-17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor et al. (U.S. Patent App. Pub. No. US 2015/0272500 A1, hereinafter referred to as "Kan-tor") in view of Schaible (U.S. Patent App. Pub. No. US 2014/0081103 A1), as applied to claims 1-6, 8, further in view of Klein et al. (U.S. Patent App. Pub. No. 2009/0081713 A1, hereinafter referred to as "Klein").
Regarding (previously presented) claim 9, Kan-tor and Schaible teach the method of claim 1.
Yet, Kan-tor and Schaible do not explicitly teach, but Klein teaches, in the same field of endeavor, wherein each measurement value corresponds to an estimated glomerular filtration rate of a particular patient of the plurality of patients at a particular point in time (Klein: ¶ 0008; ¶ 0016; ¶ 0077-0078).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the estimated glomerular filtration rate, as taught by Klein, with the system of Kan-tor and Schaible, with the motivation of “[promoting] kidney function preservation” (Klein: ¶ 0029).
Regarding (previously presented) claim 10, Kan-tor and Schaible teach the method of claim 1, wherein: the medical diagnosis comprises a predicted disease state (Kan-tor: ¶ 0093, i.e., “denoting the patient physical health status and risk type”; ¶ 0098).
(Klein: title; ¶ 0031).
The obviousness of combining the teachings of Kan-tor, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (currently amended) claim 12, Kan-tor teaches a system for diagnosing…, the system comprising: 
a computing apparatus (Kan-tor: ¶ 0045; ¶ 0079) configured to: 
obtain a data set for each of a plurality of patients, the data set being an electronic longitudinal data set, the data set being a part of data sets associated with the plurality of patients, wherein each data set comprises a plurality of measurement values corresponding to a metric (Kan-tor: ¶ 0031-0032; ¶ 0038-0039; ¶ 0091), wherein each measurement value is associated with a respective time point that is specific to the measurement value, the time point being one of a plurality of time points associated with the plurality of measurement values (Kan-tor: ¶ 0032, i.e., “this "additional" data may be updated repeatedly, perhaps at pre-defined intervals (e.g., weekly or monthly), a usage guideline (e.g., five time during the first week and bi-monthly thereafter), or irregularly (e.g., at a caregiver's discretion)”; ¶ 0081, i.e., “galvanic skin resistance (GSR) which may be repeatedly measured at a predefined repetition rate…skin resistance may be repeatedly measured at these given time points”; ¶ 0087, i.e., “the heart rate signal from the primary sensor may be segmented into time windows”; ¶ 0088, i.e., “the Respiratory signal may be segmented into time windows”); 
and perform an unsupervised machine learning process (Kan-tor: ¶ 0079, i.e., “the computer, which is the learning processor, it may perform the learning algorithm”; ¶ 0090, i.e., Examiner interprets the machine learning process being unsupervised is not functionally related to the use of a machine learning process to perform the following operations (i.e., “aligning,” “selecting,” “determining,” “assigning”) and does not distinguish the claimed invention from the prior art. Kan-tor teaches “clustering methods such as vector quantization and guided learning, and may apply different methods known in the art to determine similarity such as Euclidean distance and Itakura distortion measure” to perform the aforementioned operations, which a person having ordinary skill in the art would have understood could be an unsupervised machine learning process) to automatically determine a medical diagnosis for a patient of a plurality of patients (Kan-tor: ¶ 0097-0098), wherein the unsupervised machine learning process comprises: 
arranging the data sets into two or more clusters (Kan-tor: ¶ 0090-0098), wherein the arranging of the data sets comprises: 
aligning each data set in time according to the plurality of time points (Kan-tor: ¶ 0094, i.e., “a combination of a signal's values of each feature with a single value of each epidemiological feature is considered a single point at time t”); 
selecting a cluster center for each cluster, the cluster center being one of two or more cluster centers for the two or more clusters (Kan-tor: figure 8.10, i.e., the “Learning processor” performs “Clusters generation & centroid production”; ¶ 0058, i.e., “include a set of centroids representing clusters data”; ¶ 0060, i.e., “the algorithm's output may include…a set of centroids”; ¶ 0091, i.e., “let us define C=[c.sub.1, . . . , c.sub.k] as the clusters…each of the centroids or clusters has a physiological type for it represents a homogenic group”; ¶ 0093-0094); 
determining a similarity between each data set and each cluster center, the similarity being one of a plurality of similarities (Kan-tor: ¶ 0096, i.e., “the detection algorithm calculates the similarity measure, such as the Mahalanobis distance, from the point x.sub.t to each of the cluster's centroid c.sub.j”); 
assigning each data set to a particular cluster based on the plurality of similarities (Kan-tor: ¶ 0097); and 
automatically determining a medical diagnosis for a patient based on a relationship between the patient's data set of the patient and a cluster center (Kan-tor: ¶ 0097-0098).
Yet, Kan-tor does not explicitly teach, but Schaible teaches, in the same field of endeavor,
(Schaible: ¶ 0037-0038):
re-aligning one or more of the data sets in time, wherein re-aligning one or more of the data sets in time comprises shifting the plurality of time points of each data set in time relative to the plurality of time points of another data set (Schaible: figure 3d, i.e., measurement “O2” belongs to “Group 2”; figure 3e, i.e., after an iteration, measurement “O2” belongs to “Group 1”; ¶ 0037, i.e., Examiner interprets the data set including a plurality of time points is not functionally related to the shifting of the time point associated with a data set relative to the time point associated with another data set and does not distinguish the claimed invention from the prior art. Schaible teaches moving measurement “O2” from starting the time period of “Group 2” (which also includes measurements “O3” and “O4”) to ending the time period of “Group 1” (which also includes measurement “O1”), which in the context of Kan-tor, a person having ordinary skill in the art would have understood could be shifting the plurality of time points of each data set relative to the plurality of time points of another data set; ¶ 0038), 
subsequent to re-aligning one or more of the data sets in time: 
reselecting the cluster center for each cluster (Schaible: figure 3a, element 306, i.e., “recalculate the position of the K-centroids”; ¶ 0037-0038), 
determining an updated similarity between each data set and each cluster center, the updated similarity being one of a plurality of updated similarities (Schaible: ¶ 0037, i.e., “the minimum distance from each data object to the centroids (including the new centroid K2') is calculated and the minimum distance is calculated from each object to the new centroid K2'”), and 
re-assigning each data set to the particular cluster based on the plurality of updated similarities (Schaible: ¶ 0037, i.e., “due to the minimum distance from O2 to centroid K1, O2 belongs to Group 1”), 
the plurality of iterations being executed until a stop criterion is met (Schaible: figure 3a, i.e., if “Yes” to “Are the recalculated positions of the K-centroids different?” then the process repeats at element 304, but if “No” then “Return” 310; ¶ 0038, i.e., “steps 304 and 306 are repeated until the centroids can no longer be relocated in order to meet the minimum distance rule”.
The obviousness of combining the teachings of Kan-tor and Schaible are discussed in the rejection of claim 1, and incorporated herein. 
Yet, Kan-tor and Schaible do not explicitly teach, but Klein teaches, in the same field of endeavor, a system for diagnosing chronic kidney disease (CKD) (Klein: title; ¶ 0031). 
The obviousness of combining the teachings of Kan-tor, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (original) claim 13, Kan-tor, Schaible, and Klein teach the system of claim 12, wherein at least one of the data sets has a different number of measurement values than other data sets (Kan-tor: ¶ 0032, i.e., “this "additional" data may be updated repeatedly, perhaps at pre-defined intervals (e.g., weekly or monthly), a usage guideline (e.g., five time during the first week and bi-monthly thereafter), or irregularly (e.g., at a caregiver's discretion)”; ¶ 0081, i.e., “galvanic skin resistance (GSR) which may be repeatedly measured at a predefined repetition rate…skin resistance may be repeatedly measured at these given time points”; ¶ 0087, i.e., “the heart rate signal from the primary sensor may be segmented into time windows”; ¶ 0088, i.e., “the Respiratory signal may be segmented into time windows”; ¶ 0091, i.e., “a combination of a signal's values of each feature with a single value of each epidemiological feature is considered a single training point…each point is the measured physiological values, the patient epidemiologic values & the physiological condition (healthy or the type of the physiological risk)”).
The obviousness of combining the teachings of Kan-tor, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (original) claim 14, Kan-tor, Schaible, and Klein teach the system of claim 12, wherein each cluster center comprises a plurality of reference values (Kan-tor: ¶ 0091; ¶ 0094, i.e., “a combination of a signal's values of each feature with a single value of each epidemiological feature is considered a single point at time t and will be marked as x.sub.t”), each measurement value associated with a respective reference time point (Kan-tor: ¶ 0032, i.e., “this "additional" data may be updated repeatedly, perhaps at pre-defined intervals (e.g., weekly or monthly), a usage guideline (e.g., five time during the first week and bi-monthly thereafter), or irregularly (e.g., at a caregiver's discretion)”; ¶ 0081, i.e., “galvanic skin resistance (GSR) which may be repeatedly measured at a predefined repetition rate…skin resistance may be repeatedly measured at these given time points”; ¶ 0087, i.e., “the heart rate signal from the primary sensor may be segmented into time windows”; ¶ 0088, i.e., “the Respiratory signal may be segmented into time windows”).
The obviousness of combining the teachings of Kan-tor, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (original) claim 15, Kan-tor, Schaible, and Klein teach the system of claim 14, wherein determining a similarity between each data set and each cluster center comprises determining similarities between measurement values of each data set to corresponding reference values of each cluster center (Kan-tor: ¶ 0096, i.e., “the detection algorithm calculates the similarity measure, such as the Mahalanobis distance, from the point x.sub.t to each of the cluster's centroid c.sub.j”).
The obviousness of combining the teachings of Kan-tor, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (original) claim 16, Kan-tor, Schaible, and Klein teach the system of claim 12, wherein the stop criterion comprises a threshold value associated with the similarity determination (Schaible: figure 3a, i.e., if “Yes” to “Are the recalculated positions of the K-centroids different?” then the process repeats at element 304, but if “No” then “Return” 310; ¶ 0038, i.e., “steps 304 and 306 are repeated until the centroids can no longer be relocated in order to meet the minimum distance rule”).
The obviousness of combining the teachings of Kan-tor, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (previously presented) claim 17, Kan-tor, Schaible, and Klein teach the system of claim 12, wherein aligning each data set according to the plurality of time points comprises aligning a first measurement value of each data set according to a single time point within the plurality of time points (Kan-tor: ¶ 0094, i.e., “a combination of a signal's values of each feature with a single value of each epidemiological feature is considered a single point at time t”).
The obviousness of combining the teachings of Kan-tor, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (previously presented) claim 19, Kan-tor, Schaible, and Klein teach the system of claim 12, wherein the measurement values correspond to a biological metric of a particular patient of the plurality of patients (Kan-tor: ¶ 0031; ¶ 0091).
The obviousness of combining the teachings of Kan-tor, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (previously presented) claim 20, Kan-tor, Schaible, and Klein teach the system of claim 12, wherein each measurement value corresponds to an estimated glomerular filtration rate of a particular patient of the plurality of patients at a particular point in time (Klein: ¶ 0008; ¶ 0016; ¶ 0077-0078).
The obviousness of combining the teachings of Kan-tor, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (original) claim 21, Kan-tor, Schaible, and Klein teach the system of claim 12, wherein the medical diagnosis comprises a predicted disease state (Kan-tor: ¶ 0093, i.e., “denoting the patient physical health status and risk type”; ¶ 0098).
The obviousness of combining the teachings of Kan-tor, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (original) claim 22, Kan-tor, Schaible, and Klein teach the system of claim 21, wherein the disease state is chronic kidney disease (Klein: title; ¶ 0031).
The obviousness of combining the teachings of Kan-tor, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor et al. (U.S. Patent App. Pub. No. US 2015/0272500 A1, hereinafter referred to as "Kan-tor") in view of Schaible (U.S. Patent App. Pub. No. US 2014/0081103 A1) and Klein et al. (U.S. Patent App. Pub. No. 2009/0081713 A1, hereinafter referred to as "Klein"), as applied to claims 9-10, 12-17, 19-22, further in view of Roychowdhury (U.S. Patent App. Pub. No. US 2011/0055140 A1).
Regarding (previously presented) claim 11, Kan-tor, Schaible, and Klein teach the method of claim 10.
Yet, Kan-tor, Schaible, and Klein do not explicitly teach, but Roychowdhury teaches, in the same field of endeavor, wherein the plurality of reference values are arbitrarily modifiable prior to the assigning of each data set to the particular cluster (Roychowdhury: ¶ 0036, i.e., “randomly select a starting point 110 from the random sample set of data points. In one embodiment of the present invention, the random selection of a data point is user-directed”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the arbitrary modification of the reference values, as taught by Roychowdhury, with the system of Kan-tor, Schaible, and Klein, with the motivation to “decrease the amount of computation necessary to determining cluster centroids for data sets with a large number of data points” (Roychowdhury: ¶ 0020). 
Claims 23, 36-37, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor et al. (U.S. Patent App. Pub. No. US 2015/0272500 A1, hereinafter referred to as "Kan-tor") in view of Schaible (U.S. Patent App. Pub. No. US 2014/0081103 A1) and Roychowdhury (U.S. Patent App. Pub. No. US 2011/0055140 A1).
Regarding (currently amended) claim 23, Kan-tor teaches a non-transitory computer readable medium storing instructions that are operable when executed by a data processing apparatus comprising at least one programmable processor to perform operations (Kan-tor: ¶ 0044-0045) comprising: 
(Kan-tor: ¶ 0031-0032; ¶ 0038-0039; ¶ 0091), wherein the plurality of records are measured at different time-points (Kan-tor: ¶ 0032, i.e., “this "additional" data may be updated repeatedly, perhaps at pre-defined intervals (e.g., weekly or monthly), a usage guideline (e.g., five time during the first week and bi-monthly thereafter), or irregularly (e.g., at a caregiver's discretion)”; ¶ 0081, i.e., “galvanic skin resistance (GSR) which may be repeatedly measured at a predefined repetition rate…skin resistance may be repeatedly measured at these given time points”; ¶ 0087, i.e., “the heart rate signal from the primary sensor may be segmented into time windows”; ¶ 0088, i.e., “the Respiratory signal may be segmented into time windows”); 
and performing an unsupervised machine learning process (Kan-tor: ¶ 0079, i.e., “the computer, which is the learning processor, it may perform the learning algorithm”; ¶ 0090, i.e., Examiner interprets the machine learning process being unsupervised is not functionally related to the use of a machine learning process to perform the following operations (i.e., “aligning,” “selecting,” “determining,” “assigning”) and does not distinguish the claimed invention from the prior art. Kan-tor teaches “clustering methods such as vector quantization and guided learning, and may apply different methods known in the art to determine similarity such as Euclidean distance and Itakura distortion measure” to perform the aforementioned operations, which a person having ordinary skill in the art would have understood could be an unsupervised machine learning process) to automatically determine a medical diagnosis for the individual (Kan-tor: ¶ 0097-0098), wherein the unsupervised machine learning process comprises: 
allocating, to each medical condition of a plurality of medical conditions, a plurality of reference values (Kan-tor: figure 8.10, i.e., “Care giver certified features vectors” is inputted into the “Learning processor” for “Clusters generation & centroid production”; ¶ 0058, i.e., “a code book which may include a set of centroids representing clusters data. The data pack represents references for possible health risks…the code book may be created externally”; ¶ 0062)…; 
aligning, by the at least one programmable processor, the plurality of medical records in time according to the different time-points (Kan-tor: ¶ 0094, i.e., “a combination of a signal's values of each feature with a single value of each epidemiological feature is considered a single point at time t”); 
subsequent to aligning the plurality of medical records, assigning each medical record of the plurality of medical records to a cluster of a plurality of clusters (Kan-tor: ¶ 0097), the cluster identifying a medical condition related to the medical record (Kan-tor: ¶ 0058, i.e., “the data pack may include…a set of centroids representing clusters data. The data pack represents references for possible health risks”; ¶ 0091, i.e., “each of the centroids or clusters has a physiological type for it represents a homogenic group”; ¶ 0093), the medical record being assigned to the cluster when the medical record is closer to the plurality of reference values associated with the cluster than one or more reference values associated with other clusters (Kan-tor: ¶ 0096-0097).
Yet, Kan-tor does not explicitly teach, but Schaible teaches, in the same field of endeavor,
iteratively, for a plurality of iterations (Schaible: ¶ 0037-0038): 
re-aligning, by the at least one programmable processor, the plurality of medical records in time according to the different time-points, wherein re-aligning plurality of medical records in time comprises shifting the plurality of time points of each data set in time relative to the plurality of time points of another data set (Schaible: figure 3d, i.e., measurement “O2” belongs to “Group 2”; figure 3e, i.e., after an iteration, measurement “O2” belongs to “Group 1”; ¶ 0037, i.e., Examiner interprets the data set including a plurality of time points is not functionally related to the shifting of the time point associated with a data set relative to the time point associated with another data set and does not distinguish the claimed invention from the prior art. Schaible teaches moving measurement “O2” from starting the time period of “Group 2” (which also includes measurements “O3” and “O4”) to ending the time period of “Group 1” (which also includes measurement “O1”), which in the context of Kan-tor, a person having ordinary skill in the art would have understood could be shifting the plurality of time points of each data set relative to the plurality of time points of another data set; ¶ 0038), and 
(Schaible: ¶ 0037, i.e., “due to the minimum distance from O2 to centroid K1, O2 belongs to Group 1”), the new cluster identifying an updated medical condition related to the medical record, the medical record being assigned to the new cluster when the medical record is closer to the at least one new reference value allocated to the new cluster than one or more new reference values allocated to other new clusters (Schaible: ¶ 0037, i.e., “the minimum distance from each data object to the centroids (including the new centroid K2') is calculated and the minimum distance is calculated from each object to the new centroid K2'”).
The obviousness of combining the teachings of Kan-tor and Schaible are discussed in the rejection of claim 1, and incorporated herein. 
Yet, Kan-tor and Schaible do not explicitly teach, but Roychowdhury teaches, in the same field of endeavor,
allocating, to each medical condition of a plurality of medical conditions, a plurality of reference values that are arbitrarily selectable (Roychowdhury: ¶ 0036, i.e., Examiner interprets the allocation of the reference values to a medical condition is not functionally related to the allocation of the arbitrarily selectable reference values and does not distinguish the claimed invention from the prior art. Roychowdhury teaches “randomly select a starting point 110 from the random sample set of data points,” which in the context of Kan-tor, a person having ordinary skill in the art would have understood could be representative of a medical condition); 
iteratively, for a plurality of iterations: 
allocating, by the at least one programmable processor, at least one new reference value of a plurality of new reference values to each medical condition (Roychowdhury: figure 5a, i.e., the process reiterates at “Randomly Select Starting Data Point in Sample Set” 525; ¶ 0036, i.e., “randomly select a starting point 110 from the random sample set of data points. In one embodiment of the present invention, the random selection of a data point is user-directed”; ¶ 0051).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the arbitrary selection of the reference values and iteratively allocating new reference values to each medical condition, as taught by Roychowdhury, with the system of Kan-tor and Schaible, with the motivation to “decrease the amount of computation necessary to determining cluster centroids for data sets with a large number of data points” (Roychowdhury: ¶ 0020). 
Regarding (previously presented) claim 36, Kan-tor, Schaible, and Roychowdhury teach the non-transitory computer readable medium of claim 23, wherein the closeness between a medical record of the plurality of medical records and the plurality of reference values is determined by summing squares of differences between a plurality of values in the medical record and the at plurality of reference values (Schaible: ¶ 0036-0037).
The obviousness of combining the teachings of Kan-tor, Schaible, and Roychowdhury are discussed in the rejection of claim 23, and incorporated herein. 
Regarding (previously presented) claim 37, Kan-tor, Schaible, and Roychowdhury teach the non-transitory computer readable medium of claim 23, wherein the plurality of reference values are arbitrarily modifiable prior to the assigning of each medical record to a cluster (Roychowdhury: figure 5a, i.e., “Randomly Select Starting Data Point in Sample Set” 525 occurs before “Determine N Nearest Neighbors to Starting Data Point (NSet)” 530; ¶ 0036, i.e., “randomly select a starting point 110 from the random sample set of data points. In one embodiment of the present invention, the random selection of a data point is user-directed”; ¶ 0051).
The obviousness of combining the teachings of Kan-tor, Schaible, and Roychowdhury are discussed in the rejection of claim 23, and incorporated herein. 
Regarding (previously presented) claim 39, Kan-tor, Schaible, and Roychowdhury teach the non-transitory computer readable medium of claim 23, wherein iterations associated with the iterative allocation and the iterative assigning are stopped when a distance between the reference value indicative of the particular medical condition cluster and the medical record is less than a threshold value (Schaible: figure 3a, i.e., if “Yes” to “Are the recalculated positions of the K-centroids different?” then the process repeats at element 304, but if “No” then “Return” 310; ¶ 0038, i.e., “steps 304 and 306 are repeated until the centroids can no longer be relocated in order to meet the minimum distance rule”).
The obviousness of combining the teachings of Kan-tor, Schaible, and Roychowdhury are discussed in the rejection of claim 23, and incorporated herein. 
Regarding (previously presented) claim 40, Kan-tor, Schaible, and Roychowdhury teach the non-transitory computer readable medium of claim 23, wherein the closeness between a new medical record of the plurality of new medical records and the at least one new reference value is determined by summing squares of differences between at least one value in the medical record and the at least one new reference value (Schaible: ¶ 0036-0037).
The obviousness of combining the teachings of Kan-tor, Schaible, and Roychowdhury are discussed in the rejection of claim 23, and incorporated herein. 
Claims 41-42 is rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor et al. (U.S. Patent App. Pub. No. US 2015/0272500 A1, hereinafter referred to as "Kan-tor") in view of Schaible (U.S. Patent App. Pub. No. US 2014/0081103 A1) and Roychowdhury (U.S. Patent App. Pub. No. US 2011/0055140 A1), as applied to claims 23-, 36-37, 39-40, further in view of Klein et al. (U.S. Patent App. Pub. No. 2009/0081713 A1, hereinafter referred to as "Klein").
Regarding (previously presented) claim 41, Kan-tor, Schaible, and Roychowdhury teach the non-transitory computer readable medium of claim 23.
Yet, Kan-tor, Schaible, and Roychowdhury do not explicitly teach, but Klein teaches, in the same field of endeavor, wherein the plurality of medical records relate to an estimated glomerular filtration rate of the individual (Klein: ¶ 0008; ¶ 0016; ¶ 0077-0078).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the estimated glomerular filtration rate, as taught by Klein, with the system of Kan-tor, Schaible, and Roychowdhury, with the motivation of “[promoting] kidney function preservation” (Klein: ¶ 0029).
Regarding (previously presented) claim 42, Kan-tor, Schaible, and Roychowdhury teach the non-transitory computer readable medium of claim 23.
Yet, Kan-tor and Schaible do not explicitly teach, but Klein teaches, in the same field of endeavor, (Klein: title; ¶ 0031).
The obviousness of combining the teachings of Kan-tor, Schaible, Roychowdhury, and Klein are discussed in the rejection of claim 41, and incorporated herein. 
Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 04/28/2021.
In the remarks, Applicant argues in substance that:
Regarding the 101 rejections, 
“the claims nevertheless include additional elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field” because “a computer system can automatically render a diagnosis for a patient in an accurate and reliable manner, without requiring manual subjective input from a human clinician. Further, these technical improvements are realized through the application of computer- specific rules that are expressly recited in the claim” and like McRO, “claim 1 recites a specific set of steps that enable the automation of specific medical tasks that previously could only be performed subjectively by humans (e.g., rendering a diagnosis based on disparate or non-uniformly collected data sets). Further, these steps enable a computer system to process these data sets in a specific and objective manner (e.g., in a manner well suited for computerized analysis), without relying on subjective human input.”
Regarding the 103 rejections, Schaible fails to teach the amended limitations (i.e., “re-aligning one or more of the data sets in time, wherein re-aligning one or more of the data sets in time comprises shifting the plurality of time points of each data set in time relative to the plurality of time points of another data set”) because “a mere reassignment of data sets between groups is not "shifting the plurality of time points of each data set in time relative to the plurality of time points of another data set," as recited in amended claim 1. For example, as shown in Schaible's FIGS. 3D and 3E (reproduced below), each of the data "01" to "04" remains at the same point in time, regardless of the group to which they have been assigned or reassigned.”
In response to Applicant’s argument that (a) regarding the 101 rejections, 
“the claims nevertheless include additional elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field” because “a computer system can automatically render a diagnosis for a patient in an accurate and reliable manner, without requiring manual subjective input from a human clinician. Further, these technical improvements are realized through the application of computer- specific rules that are expressly recited in the claim” and like McRO, “claim 1 recites a specific set of steps that enable the automation of specific medical tasks that previously could only be performed subjectively by humans (e.g., rendering a diagnosis based on disparate or non-uniformly collected data sets). Further, these steps enable a computer system to process these data sets in a specific and objective manner (e.g., in a manner well suited for computerized analysis), without relying on subjective human input”: 
It is respectfully submitted that the claims encompass helping a user (i.e., clinician) follow rules or instructions to diagnose a patient, which is described as human activity on page 5, lines 5-14 of the specification, and covers managing personal behavior or relationships or interactions between people, which is within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Although the claims recite a “computer system” (claim 1), “computing apparatus” (claim 12), “data processing apparatus” (claim 23), these computer components are described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. Automating an abstract idea is not a standalone test for determining eligibility and in this case, does not integrate the judicial exception into a practical application.
Applicant argues “an improvement in the functioning of a computer, or an improvement to other technology or technical field.” However, “medical diagnoses…predictions of patient outcome” is interpreted as the abstract idea of helping a user (i.e., clinician) diagnose a patient (following rules or instructions). Improving an abstract idea is still an abstract idea. Furthermore, the problem of “reviewing voluminous medical histories” is administrative, not technical, and even a technical solution to a non-technical problem does not integrate the judicial exception into a practical application and does not provide “significantly more.” 
McRO. However, the claimed invention of McRO is directed to improvements in computer animation, whereas the claims of the present invention are directed to using a computer to organize data to diagnose a patient, which is an abstract idea. Unlike McRO, the claims of the present invention are not directed to the improvement of computer technology, but the use of computer technology to implement the abstract idea, and the specification does not seem to describe an improvement in computer technology. While the specification need not explicitly set forth the improvement, the as-filed disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP § 2106.04(d)(1) and 2106.05(a). As Applicant cites on page 12 of the “Remarks” and found on page 5, lines 5-14, the specification only describes the invention as “provide improved medical diagnoses of current and future patients, provide more accurate predictions of patient outcome, and improve the overall quality of clinical care” and the specification only addresses the problem of “freeing up a clinician to treat other patients instead of reviewing voluminous medical histories…save time and money for both patients and clinicians, and render more accurate and reliable diagnoses…analyze relatively irregular data source, or data sources having data sets sparse and/or unaligned longitudinal data, and thus allow for the interpretation of disparate or non-uniformly collected data,” which does not address technical improvements. Furthermore, even a technical solution to a non-technical problem does not integrate the judicial exception into a practical application and does not provide “significantly more.”
Examiner maintains the 101 rejections of claims 1-6, 8-17, 19-23, 36-37, 39-42, which have been updated to address Applicant's amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (B) regarding the 103 rejections, Schaible fails to teach the amended limitations (i.e., “re-aligning one or more of the data sets in time, wherein re-aligning one or more of the data sets in time comprises shifting the plurality of time points of each data set in time relative to the plurality of time points of another data set”) because “a mere reassignment of data sets between groups is not "shifting the plurality of time points of each data set in time relative to the plurality of time points of another data set," as recited in amended claim 1. For example, as shown in Schaible's FIGS. 3D and 3E (reproduced below), each of the data "01" to "04" remains at the same point in time, regardless of the group to which they have been assigned or reassigned”: 
It is respectfully submitted that Schaible teaches “re-aligning one or more of the data sets in time, wherein re-aligning one or more of the data sets in time comprises shifting the plurality of time points of each data set in time relative to the plurality of time points of another data set” because the point “O2” shifts from being the upper time bound of “Group 2” (i.e., the earliest in time for the points of that group) to the lower time bound of “Group 1” (i.e., the latest in time for the points of that group). Thus, although “O2” still remains at “hour” “2,” per broadest reasonable interpretation, “O2” has shifted (i.e., moved) in time relative (i.e., considered in relation) to the time point of another data set.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the data cannot “[remain] at the same point in time”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626